The court observed it was a matter of discretion with them to increase the bail or not, and that they would not do it on slight grounds, but that by the evidence before them, the defendant appeared to have conducted himself in the most violent (not to say indecent) manner; that he bid yet furnished no excuse, or even palliation, and that the court considered it their duty to increase the amount of bail, and intimated to the counsel for the defendant, the necessity of exhibiting to the court affidavits in mitigation of the punishment. The court ordered the defendant to *174be recognized in the sum of $500, and two other sureties jn sum 0f $250 each, and that he stand committed until the order of the court be complied with.